Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 In re Cliff Carpenter                                  Appeal from the 123rd District Court of
                                                        Panola County, Texas (Tr. Ct. No. 2015-C-
 No. 06-19-00109-CV                                     0027). Memorandum Opinion delivered by
                                                        Chief Justice Morriss, Justice Burgess and
                                                        Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED FEBRUARY 13, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk